FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month of March HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ ﻿ Further analysis of impairment Movement in impairment allowances by industry sector and by geographical region (Unaudited) Europe Hong Kong Rest of Asia- Pacific MENA North America Latin America Total US$m US$m US$m US$m US$m US$m US$m Impairment allowances at 1 January 2013 Amounts written off Personal - first lien residential mortgages - - other personal1 Corporate and commercial - manufacturing and international trade and services - commercial real estate and other property-related - - other commercial10 Financial2 - Recoveries of amounts written off in previous years 35 87 Personal 31 41 82 - first lien residential mortgages 25 3 1 - 67 23 - other personal1 28 41 15 Corporate and commercial 52 4 10 46 41 45 - manufacturing and international trade and services 19 4 3 2 6 27 61 - commercial real estate and other property-related 6 - 4 - 18 1 29 - other commercial10 27 - 3 44 17 17 Financial2 1 - 1 Charge to income statement Personal 46 - first lien residential mortgages 1 11 - other personal1 59 Corporate and commercial 8 - manufacturing and international trade and services 33 37 - commercial real estate and other property-related 2 79 - other commercial10 41 49 Financial2 19 5 Exchange and other movements19 48 At 31 December 2013 Impairment allowances against banks: - individually assessed 35 - - 18 5 - 58 Impairment allowances against customers: - individually assessed - collectively assessed18 At 31 December 2013 Movement in impairment allowances by industry sector and by geographical region (continued) (Unaudited) (U Europe Hong Kong Rest of Asia- Pacific MENA North America Latin America Total US$m US$m US$m US$m US$m US$m US$m Impairment allowances at 1 January 2012 Amounts written off Personal - first lien residential mortgages - - other personal1 Corporate and commercial - manufacturing and international trade and services - commercial real estate and other property-related - - other commercial10 - Financial2 - - Recoveries of amounts written off in previous years 31 75 Personal 30 50 88 - first lien residential mortgages 34 4 2 5 46 49 - other personal1 26 45 42 Corporate and commercial 51 1 18 25 38 39 - manufacturing and international trade and services 16 1 5 2 7 28 59 - commercial real estate and other property-related 9 - 11 - 19 2 41 - other commercial10 26 - 2 23 12 9 72 Financial2 4 - - - 3 1 8 Charge to income statement 84 Personal 96 57 - first lien residential mortgages 14 7 - other personal1 50 Corporate and commercial - manufacturing and international trade and services 32 80 62 - commercial real estate and other property-related 7 55 62 94 28 - other commercial10 15 27 96 93 Financial2 2 4 29 - Exchange and other movements19 14 55 At 31 December 2012 Impairment allowances against banks: - individually assessed 40 - - 17 - - 57 Impairment allowances against customers: - individually assessed - collectively assessed18 At 31 December 2012 For footnotes, see page 263. Movement in impairment allowances over 5 years (Unaudited) 2013 2012 2011 2010 2009 US$m US$m US$m US$m US$m Impairment allowances at 1 January Amounts written off Personal - first lien residential mortgages - other personal1 Corporate and commercial - manufacturing and international trade and services . - commercial real estate and other property-related . - other commercial10 Financial2 Recoveries of amounts written off in previous years Personal - first lien residential mortgages 86 93 61 - other personal1 Corporate and commercial - manufacturing and international trade and services . 61 59 92 - commercial real estate and other property-related . 29 41 20 21 9 - other commercial10 72 87 43 38 Financial2 1 8 9 18 8 Charge to income statement Personal - first lien residential mortgages - other personal1 Corporate and commercial - manufacturing and international trade and services . - commercial real estate and other property-related . - other commercial10 Financial2 73 Exchange and other movements19 At 31 December Impairment allowances against banks: - individually assessed 58 57 Impairment allowances against customers: - individually assessed - collectively assessed At 31 December For footnotes, see page 263. Movement in impairment allowances on loans and advances to customers and banks (Audited) Banks Customers individually assessed Individually assessed Collectively assessed Total US$m US$m US$m US$m At 1 January 2013 57 Amounts written off Recoveries of loans and advances previously written off - Charge to income statement 5 Exchange and other movements19 - At 31 December 2013 58 Impairment allowances on loans and advances to customers - personal - corporate and commercial - financial 95 % As a percentage of loans and advances20,21 0.05 0.70 0.80 1.35 US$m US$m US$m US$m At 1 January 2012 Amounts written off Recoveries of loans and advances previously written off - Charge to income statement - Exchange and other movements19 2 58 At 31 December 2012 57 Impairment allowances on loans and advances to customers - personal - corporate and commercial - financial 74 % As a percentage of loans and advances20,21 0.05 0.67 0.98 1.48 For footnotes, see page 263. Individually and collectively assessed impairment charge to the income statement by industry sector (Unaudited) Individually assessed US$m Collectively assessed US$m Total US$m Individually assessed US$m Collectively assessed US$m Total US$m Banks 5 - 5 - - - Personal 49 96 - first lien residential mortgages 27 40 - other personal1 22 56 Corporate and commercial - manufacturing and international trade and services - commercial real estate and other property-related 35 86 - other commercial10 Financial 21 14 Total charge to income statement For footnotes, see page 263. Net loan impairment charge to the income statement (Unaudited) 2013 2012 2011 2010 2009 US$m US$m US$m US$m US$m Individually assessed impairment allowances - new allowances - release of allowances no longer required - recoveries of amounts previously written off Collectively assessed impairment allowances - new allowances net of allowance releases - recoveries of amounts previously written off Total charge for impairment losses - banks 5 - 12 70 - customers At 31 December Impaired loans Impairment allowances Charge for impairment losses as a percentage of average gross loans and advances to customers by geographicalregion22 (Unaudited) Europe Hong Kong Rest of Asia- Pacific MENA North America Latin America Total % New allowances net of allowance releases 0.59 0.09 0.34 0.15 0.91 5.93 0.78 Recoveries (0.16) (0.02) (0.09) (0.29) (0.08) (0.57) (0.14) Total charge for impairment losses 0.43 0.07 0.25 (0.14) 0.83 5.36 0.64 Amount written off net of recoveries 0.39 0.08 0.17 0.38 1.00 3.68 0.56 New allowances net of allowance releases 0.58 0.07 0.37 1.16 2.31 4.36 1.00 Recoveries (0.10) (0.02) (0.11) (0.26) (0.08) (0.62) (0.12) Total charge for impairment losses 0.48 0.05 0.26 0.90 2.23 3.74 0.88 Amount written off net of recoveries 0.50 0.11 0.30 0.81 2.57 3.21 0.93 Charge for impairment losses as a percentage of average gross loans and advances to customers22 (Unaudited) 2013 2012 2011 2010 2009 % New allowances net of allowance releases 0.78 1.00 1.34 1.65 2.92 Recoveries (0.14) (0.12) (0.15) (0.12) (0.10) Total charge for impairment losses 0.64 0.88 1.19 1.53 2.82 Amount written off net of recoveries 0.56 0.93 1.14 2.08 2.71 For footnote, see page 263. Reconciliation of reported and constant currency changes by geographical region (Unaudited) 31 Dec 12 as reported Currency translation adjustment23 31 Dec 12at 31 Dec 13 exchangerates Movement - constant currency basis 31 Dec 13 as reported Reported change24 Constant currency change24 US$m US$m US$m US$m US$m % % Impaired loans Europe 19 16 Hong Kong - Rest of Asia-Pacific 3 10 Middle East and North Africa North America Latin America 33 46 Impairment allowances Europe 82 4 3 Hong Kong - Rest of Asia-Pacific 75 3 11 Middle East and North Africa North America Latin America 19 33 For footnotes, see page 263. Reconciliation of reported and constant currency impairment charge to the income statement (Unaudited) 31 Dec 12 as reported Currency translation adjustment23 31 Dec 12 at 31 Dec 13 exchange rates Movement - constant currency basis 31 Dec 13 as reported Reported change24 Constant currency change24 US$m US$m US$m US$m US$m % % Charge for impairment losses Europe - new allowances 69 1 2 - releases 11 36 - recoveries 11 56 60 Hong Kong 84 - 84 51 61 61 - new allowances 75 33 34 - releases 1 17 19 - recoveries - 13 13 Rest of Asia-Pacific 22 2 7 - new allowances - - - releases 5 7 - recoveries 3 15 Middle East and North Africa - new allowances - releases - 46 46 - recoveries 16 14 North America - new allowances - releases 1 15 - recoveries 7 Latin America 23 33 - new allowances 26 36 - releases 5 - recoveries 18 52 Total - new allowances - releases 23 19 20 - recoveries 30 13 16 For footnotes, see page 263. Concentration of exposure (Unaudited) Concentrations of credit risk are described inthe Appendix to Risk on page 273. The geographical diversification of our lending portfolio and our broad range of global businesses and products ensured that we did not overly depend on a few markets to generate growth in 2013. This diversification also supported our strategy for growthin faster-growing markets and in those withinternational connectivity. Ananalysis of credit quality is provided onpage169. Financial investments Our holdings of available-for-sale government and government agency debt securities, corporate debt securities, ABSs and other securities were spread across a wide range of issuers and geographical regions in 2013, with 13% invested in securities issued by banks and other financial institutions and 73% in government or government agency debt securities. We also held assets backing insurance and investment contracts. For an analysis of financial investments, see Note19 on the Financial Statements. Trading assets Trading assets (Unaudited) 2013 2012 US$bn US$bn Trading securities25 Loans and advances to banks 28 78 Loans and advances to customers 48 For footnote, see page 263. Trading securities remained the largest concentration within trading assets at 68% compared with 47% in 2012. This increase was dueto a change in the way GB&M manage reverse repo activities, which led to a significant reduction in these balances in loans and advances to banks andcustomers. The largest concentration within thetrading securities portfolio was in government andgovernment agency debt securities. We hadsignificant exposures to US Treasury and government agency debt securities (US$23bn) andUK(US$12bn) and Hong Kong (US$6bn) government debt securities. For an analysis of debt and equity securities held for trading, see Note 14 on the Financial Statements. Derivatives Derivative assets were US$282bn at 31 December 2013 (2012: US$357bn), of which the largest concentrations were interest rate and, to a lesser extent, foreign exchange derivatives. Our exposure to derivatives decreased by 21%as upward movements in yield curves in major currencies led to a decline in the fair value of interest rate contracts, largely in Europe, although this was partly offset by a reduction in netting. For an analysis of derivatives, see Note 18 on the Financial Statements. Loans and advances Gross loans and advances to customers (excluding the financial sector) of US$957bn at 31 December 2013 increased by US$25bn or 3% compared with the end of 2012 on a reported basis. On a constant currency basis they were US$30bn higher. The following tables analyse loans and advances by industry sector and by the location of the principal operations of the lending subsidiary or, inthe case ofthe operations of The Hongkong and Shanghai Banking Corporation, HSBC Bank, HSBC Bank Middle East and HSBC Bank USA, by the location ofthe lending branch. Gross loans and advances by industry sector (Unaudited) Currency effect Move- ment US$m US$m US$m US$m US$m US$m US$m Personal - first lien residential mortgages26 - other personal1 Corporate and commercial - manufacturing - international trade and services - commercial real estate - other property-related - government - other commercial10 Financial - non-bank financial institutions - settlement accounts Asset-backed securities reclassified 84 Total gross loans and advances to customers (A) Gross loans and advances to banks Total gross loans and advances Of which: - reverse repos to customers - reverse repos to banks Impaired loans and advances to customers - as a percentage of A 3.3% 3.8% 4.3% 4.8% 3.3% Impairment allowances on loans and advances to customers - as a percentage of A 1.4% 1.6% 1.8% 2.1% 2.8% Charge for impairment losses - new allowances net of allowance releases - recoveries 30 For footnotes, see page 263. The following commentary is on a constant currency basis. Personal lending balances of US$411bn represented 38% of gross lending to customers at31December 2013. This was a reduction of US$1.4bn compared with 31December 2012. Firstlien residential mortgage lending continued torepresent our largest concentration in a single exposure type, the most significant balances being inthe UK (44%), HongKong (18%) and the US(14%). Corporate and commercial lending was 50% ofgross lending to customers at 31 December 2013,representing our largest lending category. International trade and services, which comprised the largest portion of the corporate and commercial lending category, increased by 10% compared with 31December 2012. This was due to continued demand for financing by customers in Hong Kong and, to a lesser extent, inRest of Asia-Pacific. Commercial real estate lending was 7% of total gross lending to customers, broadly unchanged from 31 December 2012. The main concentrations of commercial real estate lending were in the UK and Hong Kong. Lending to non-bank financial institutions wasUS$138bn, an increase of US$56bn compared with 31December 2012 mainly due to a change in the way GB&M manages reverse repo activities, andincreased lending to other financial services companies in Hong Kong. Our exposure was spreadacross a range of institutions, with the most significant exposures being in the UK, France and the US. Loans and advances to banks were widely distributed across many countries and increased by41% from 31 December 2012. This was driven bya change in theway GB&M manage reverse repoactivities, and higher placements with financial institutions in HongKong. The tables that follow provide information onloans and advances by geographical region and by country. The commentary on these loans and advances can be found under 'Personal lending' and 'Wholesale lending' on pages 160 and 165, respectively. Gross loans and advances to customers by industry sector and by geographical region (Audited) Gross loans and advances to customers Europe Hong Kong Rest of Asia- Pacific MENA North America Latin America Total As a % of total gross US$m US$m US$m US$m US$m US$m US$m loans At 31 December 2013 Personal 37.5 - first lien residential mortgages26 27.4 - other personal1 10.1 Corporate and commercial 49.7 - manufacturing 10.4 - international trade and services 16.9 - commercial real estate 6.8 - other property-related 4.1 - government 0.7 - other commercial10 10.8 Financial 12.6 - non-bank financial institutions 12.4 - settlement accounts 73 - - 99 0.2 Asset-backed securities reclassified - 0.2 Total gross loans and advances to customers (A) 100.0 Of which: - reverse repos - - 8.1 Percentage of A by geographical region 46.5% 17.9% 13.6% 2.6% 15.2% 4.2% 100.0% Impaired loans - as a percentage of A 2.6% 0.2% 0.8% 7.9% 9.1% 9.1% 3.3% Total impairment allowances - as a percentage of A 1.1% 0.2% 0.5% 5.4% 2.6% 5.5% 1.4% Gross loans and advances to customers by industry sector and by geographical region (continued) (Audited) Gross loans and advances to customers Europe Hong Kong Rest of Asia- Pacific MENA North America Latin America Total As a % of total gross US$m US$m US$m US$m US$m US$m US$m loans At 31 December 2012 Personal 41.0 - first lien residential mortgages26 29.8 - other personal1 11.2 Corporate and commercial 50.6 - manufacturing 11.1 - international trade and services 16.6 - commercial real estate 7.6 - other property-related 4.0 - government 1.1 - other commercial10 10.2 Financial 8.0 - non-bank financial institutions 7.9 - settlement accounts 2 - 81 0.1 Asset-backed securities reclassified - 0.4 Total gross loans and advances to customers (B) 100.0 Of which: - reverse repos - 4 3.4 Percentage of B by geographical region 46.3% 17.2% 13.7% 2.9% 14.4% 5.5% 100.0% Impaired loans - as a percentage of B 2.4% 0.3% 0.8% 8.2% 13.9% 5.7% 3.8% Total impairment allowances - as a percentage of B 1.1% 0.3% 0.5% 6.0% 3.8% 3.9% 1.6% For footnotes, see page 263. Loans and advances to banks by geographical region (Unaudited) Europe Hong Kong Rest of Asia- Pacific MENA North America Latin America Loans and advances to banks Impair- ment allowances27 US$m US$m US$m US$m US$m US$m US$m US$m At 31 December 2013 At 31 December 2012 At 31 December 2011 At 31 December 2010 At 31 December 2009 For footnote, see page 263. Gross loans and advances to customers by country (Unaudited) First lien residential mortgages US$m Other personal US$m Property- related US$m Commercial, international trade and other US$m Total US$m At 31 December 2013 Europe UK28 France Germany 7 Malta Switzerland Turkey Other Hong Kong Rest of Asia-Pacific Australia India Indonesia 69 78 Mainland China Malaysia Singapore Taiwan Vietnam 55 53 Other Middle East and North Africa (excluding Saudi Arabia) Egypt 1 Qatar 13 UAE Other North America US28 Canada Bermuda Latin America Argentina 20 62 Brazil Mexico Other - - 21 Gross loans and advances to customers by country (continued) (Unaudited) First lien residential mortgages US$m Other personal US$m Property- related US$m Commercial, international trade and other US$m Total US$m At 31 December 2012 Europe UK France Germany 9 Malta Switzerland 66 Turkey Other Hong Kong Rest of Asia-Pacific Australia India Indonesia 83 95 Mainland China Malaysia Singapore Taiwan Vietnam 50 60 Other Middle East and North Africa (excluding Saudi Arabia) Egypt 2 Qatar 11 UAE Other North America US Canada Bermuda Latin America Argentina 28 85 Brazil Mexico Panama Other 47 23 53 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:25March2014
